 1
 2
                                                                             JS-6
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     HAMID SAIDI TALEB,                       )   CASE NO.: SACV 19-00067 AG (KES)
12                                            )
                  Petitioner,                 )
13                                            )   ORDER
           vs.                                )
14                                            )   AMENDING CERTIFICATE OF
     UNITED STATES CITIZENSHIP                )   NATURALIZATION; VACATING
15   AND IMMIGRATION SERVICES,                )   THE MOTION HEARING DATE AND
                                              )   DISMISSING THE ACTION WITH
16                Respondent.                 )   PREJUDICE
                                              )
17                                            )
                                              )
18                                            )
                                              )
19                                            )
20
21         Pursuant to the parties’ Stipulation for Entry of an Order Amending Certificate
22   of Naturalization; Vacating the Motion Hearing Date and Dismissing the Action
23   With Prejudice, and for good cause shown,

24         IT IS HEREBY ORDERED that petitioner’s certificate of naturalization is

25
     amended to indicate that petitioner Hamid Saidi Taleb was born on January 21, 1951.
           IT IS FURTHER ORDERED that respondent United States Citizenship and
26
     Immigration Services shall issue a replacement certificate of naturalization that
27
28
 1
     reflects petitioner’s date of birth as January 21, 1951, within thirty days from the
 2
     date of entry of this Order.
 3         IT IS FURTHER ORDERED that the hearing on the petitioner’s motion to
 4   amend naturalization certificate is vacated; and
 5         IT IS FURTHER ORDERED that this action is dismissed in its entirety with
 6   prejudice. Each party shall bear his or its own costs and attorneys’ fees, including
 7   those under the Equal Access to Justice Act and any other provision of law.
 8
     Dated: June 18, 2019
 9
10
                                             ____________________________
                                             ______________________________
11
                                             HONORABLE      ANDREW
                                                           EA NDREW GUILFORD
12                                           United States District Judge
13
14   Presented by:
     NICOLA T. HANNA
15   United States Attorney
     DAVID M. HARRIS
16   Assistant United States Attorney
     Chief, Civil Division
17
           /s/ Joanne S. Osinoff
18   JOANNE S. OSINOFF
     Assistant United States Attorney
19   Chief, General Civil Section
     Attorneys for Respondent
20   U.S. Citizenship and Immigration Services
21
22
23
24
25
26
27
28

                                                2
